     Case 1:19-cv-01506-DAD-BAM Document 8 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANGEL ARIZMENDI,                                  No. 1:19-cv-01506-DAD-BAM (SS)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   COMMISSIONER OF SOCIAL                            PLAINTIFF’S MOTIONS TO PROCEED IN
     SECURITY,                                         FORMA PAUPERIS
15
                        Defendant.                     (Doc. Nos. 2, 4, 6)
16

17

18          Through this action, plaintiff Angel Arizmendi seeks review of the Commissioner of

19   Social Security’s decision denying his application for benefits under the Social Security Act.

20   (Doc. No. 1.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          On January 28, 2020, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 2, 4) be denied

24   because he failed to show that he is unable to pay the required filing fees pursuant to 28 U.S.C. §

25   1915. (Doc. No. 6.) Those findings and recommendations were served on plaintiff and contained

26   notice that any objections thereto were to be filed within fourteen (14) days of service. (Id. at 2–

27   3.) No objections have been filed and the time in which to do so has now passed.

28   In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the court has
                                                      1
     Case 1:19-cv-01506-DAD-BAM Document 8 Filed 04/21/20 Page 2 of 2

 1   conducted a de novo review of this case. Having carefully reviewed the entire file, the court

 2   concludes that the findings and recommendations are supported by the record and proper analysis.

 3          Accordingly:

 4          1. The findings and recommendations issued on January 28, 2020 (Doc. No. 6) are

 5               adopted in full;

 6          2. Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 2, 4) are denied; and

 7          3. Within fourteen (14) days following service of this order, plaintiff shall pay the

 8               $400.00 filing fee in full in order to proceed with this action or face dismissal without

 9               prejudice to refiling upon payment of the filing fee.

10   IT IS SO ORDERED.
11
        Dated:     April 21, 2020
12                                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
